Citation Nr: 9921590	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-24 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a heart condition, claimed 
as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Army Commendation Medal 
with "V" device.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania that, among other things, 
denied service connection for a heart condition, which was 
claimed as secondary to his service-connected PTSD.  In that 
decision, the RO&IC also denied entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  The veteran timely appealed these 
determinations to the Board.

During the course of this appeal, in March 1997, the RO increased 
the rating for the veteran's PTSD to 100 percent, effective 
August 2, 1994.  As such, the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities has been rendered moot and thus is 
no longer before the Board.  See Green v. West, 11 Vet. App. 472, 
476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)

When this matter was previously before the Board in February 
1999, it was remanded to clarify whether the veteran wished to be 
afforded a Board hearing.  In a statement dated in March 1999 and 
received at the RO&IC the following month, the veteran stated 
that he would not be able to attend a scheduled Board hearing.  
In addition, he did not indicate that he wished to be rescheduled 
for one.  Under these circumstances, the Board concludes that the 
veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (1998).

In the February 1999 remand, the Board also noted that in an 
August 1998 letter, the Director of the Board's Administrative 
Service notified the veteran that there was some question as to 
the adequacy of the substantive appeal with regard to this claim.  
Upon reflection, the Board accepts the veteran's May 1995 RO 
hearing testimony as an adequate substantive appeal with respect 
to the claim for secondary service connection for a heart 
disability pursuant to 38 C.F.R. § 20.202 (1998); see also Tomlin 
v. Brown, 5 Vet. App. 355, 357 (1993).


REMAND

The veteran contends that service connection for a heart 
disability is warranted because the disability is secondary to 
his service-connected PTSD.  In a September 1994 medical record, 
a VA physician indicated that the veteran suffered from coronary 
artery disease, and that stressful situations in his life 
aggravate the cardiac condition.  However, the basis for that 
comment was not provided, and there is no indication as to 
whether the physician had reviewed the veteran's pertinent 
medical history, which includes hypertension, angina, and a 
myocardial infarction.

Service connection may be granted for disability resulting from 
an injury or disease that was incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (1998).  Section 3.310(a) also has been 
interpreted to permit service connection for the degree of 
impairment resulting from aggravation of a nonservice-connected 
condition by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Under these circumstances, the Board finds that further medical 
evaluation of the veteran, one which takes into account the 
records of the veteran's prior medical history, is required in 
order to clarify the etiology of the veteran's heart disability 
before a decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Prior to having the veteran 
undergo further examination, however, the RO&IC should obtain and 
associate with the record all pertinent outstanding medical 
records.  In this regard, the Board notes that the record 
reflects several discharge reports from hospitalization of the 
veteran for his PTSD from the Lebanon and Coatesville VA Medical 
Centers (VAMCs) between 1994 and 1996.  The RO should 
specifically request any outstanding records of hospitalization 
and/or outpatient treatment from those facilities.  

Accordingly, the Board hereby REMANDS the case to the RO&IC for 
the following actions:

1.  The RO&IC should obtain and associate 
with the claims file all outstanding 
records of hospitalization and/or 
outpatient treatment pertaining to the 
veteran from all the Lebanon and 
Coatesville VAMC, as well as from any other 
facility or source identified by the 
veteran.  However, if any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The RO&IC should schedule the veteran 
for a VA cardiovascular examination to 
determine the current nature, etiology, and 
extent of any heart condition found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies should be 
accomplished, and all clinical findings 
must be reported in detail.  In addition, 
the physician is specifically requested to 
offer opinions as to the following: (a) 
whether  it is at least as likely as not 
that his heart condition is etiologically 
related to his service-connected PTSD; if 
there is no etiological relationship, 
then (b) whether the service-connected PTSD 
aggravates the heart condition; and, if so, 
(c) the level of disability that is 
attributable to such aggravation.  
The examiner must provide the complete 
rationale underlying any conclusions drawn 
or opinions expressed, citing, where 
necessary, to specific evidence in the 
record.  The report must be typewritten.

3.  The RO&IC should review the examination 
report to determine if it is in compliance 
with the directives of this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  Upon completion of the above 
development, and any additional development 
deemed warranted by the record, the RO&IC 
should readjudicate the veteran's claim for 
service connection for a heart disability 
secondary to his PTSD, to include specific 
discussion of whether there has been 
aggravation of the heart disability by the 
PTSD, as discussed in the Allen decision, 
cited to above.  The RO&IC must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing all 
issues and concerns that were noted in this 
REMAND.

5.  If the benefits sought by the veteran 
are not granted to his satisfaction, he and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit written 
or other argument in response thereto, 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's intent to 
imply whether the benefits requested should be granted or denied.  
The appellant need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument within the 
appropriate period.  See Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part 
IV, directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


